The defendants’ petition for certification for appeal from the Appellate Court, 52 Conn. App. 763 (AC 17875), is granted, limited to the following issue:
“Whether the Appellate Court properly affirmed the decision of the trial court that applications for special permits are deemed automatically approved upon the failure of a planning and zoning commission effectively to act thereon within the time periods specified by law?”
PALMER, J.,
did not participate in the consideration or decision of this petition.